DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 2/28/2022 has been entered. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 1, 5-10, 16, 18-21, 23, and 25-27 remain pending in this application. Claims 6, 7, 10, 20, and 26 are withdrawn.
Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. With regard to applicant’s argument that Fonte does not teach that the newly amended limitation that the implantation body includes a peripheral portion that is shaped and structured to be deformed during insertion into the bone while compacting the cancellous bone internal layer in a pre-planned manner, the examiner disagrees. It is first noted that this limitation does not appear to be supported by applicant’s disclosure (see 112(a) rejection below). Additionally, Fonte describes that it is possible to insert an implant with a dynamic porous coating into the medullary canal of a bone by driving it in and forcing the dynamic porous coating to comply with the internal geometry of the medullary canal (paragraph 0136), which meets the limitation as claimed. Fonte also teaches the use of a rapidly dissolving HA paste, such as TCP, to temporarily compress the dynamic porous coating and that the implant can then be inserted into the medullary canal such that the native physiological solution at the site of implantation will dissolve the TCP coating and the dynamic porous coating will be allowed to expand and fill gaps between the implant and bone (paragraphs 0137-0138). Therefore, during insertion, the TCP coating will dissolve since it is in contact with the native physiological solution at the site of implantation and the dynamic porous coating will deform while compacting the cancellous bone internal layer, as claimed by applicant.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 8, 9, 16, 18, 19, 21, 23, 25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation that the body is shaped and structured to be deformed during insertion into the bone while compacting the cancellous bone internal layer in a pre-planned manner is not properly described in the application as filed. While the specification discloses that the body is designed to deform the cancellous bone internal layer so as to produce a predicted result for the compaction of the bone material in the bone when the component is inserted into this bone, this recitation is interpreted in light of the specification as referring to deforming the bone when the component is in place after insertion into the bone, not necessarily during insertion, particularly since the specification does not appear to include any language directed toward the act of inserting the component or that the deforming happens as the component is being inserted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 8, 9, 16, 18, 19, 21, 23, 25, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2013/0218288 A1 to Fonte et al. (Fonte) in view of US Patent No. 5,554,190 to Draenert (Draenert).
Regarding at least claim 1
Fonte teaches a dynamic porous coating for an orthopedic implant, wherein the dynamic porous coating is adapted to apply an expansive force against adjacent bone so as to fill gaps between the dynamic porous coating and adjacent bone and to create an interference fit between the orthopedic implant and the adjacent bone (abstract).

    PNG
    media_image1.png
    561
    374
    media_image1.png
    Greyscale

 Fonte meets the limitations of a shoulder prosthesis component (paragraph 0020) for a patient, the component comprising an implantation body, which defines an implantation axis to be aligned within a bone of the patient that includes a cortical bone external layer and a cancellous bone internal layer (fig. 20F), and is configured to compact therein the cancellous bone internal layer with at least one of a predicted compaction rate and value that is differentiated along and around the implantation axis depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer of the patient (paragraph 0021-0023); wherein the implantation body includes a peripheral portion (dynamic porous coating) that is shaped and structured to be deformed during insertion into the bone while compacting the cancellous bone internal layer in a pre-planned manner (paragraphs 0019 and 0025-0026 disclose that the dynamic coating changes in shape to fill a gap with adjacent bone and to apply pressure against adjacent bone; paragraph 0136 also describes that it is possible to insert an implant with a dynamic porous coating into the medullary canal of a bone by driving it in and forcing the dynamic porous coating to comply with the internal geometry of the medullary canal, which meets the limitation as claimed; further, paragraphs 0137-0138 disclose the use of a rapidly dissolving HA paste, such as TCP, to temporarily compress the dynamic porous coating and that the implant can then be inserted into the medullary canal such that the native physiological solution at the site of implantation will dissolve the TCP coating and the dynamic porous coating will be allowed to expand and fill gaps between the implant and bone – it is therefore construed that, during insertion, the TCP coating will dissolve since it is in contact with the native physiological solution at the site of implantation and the dynamic porous coating will deform while compacting the cancellous bone internal layer, as claimed by applicant).
Fonte also meets the limitation that the peripheral portion includes a porous structure which has a porosity that is varied along and around the implantation axis depending on the preoperatively measured local bone density and quantity of the cancellous bone internal layer (paragraphs 0148-0149 of Fonte discloses varying pore size to match the pore size and stiffness of the bone; the surgeon must take into account the bone density and quantity of the cancellous bone internal layer in order to determine the pore size and stiffness of the bone that is being matched).
The examiner notes that the limitation “preoperatively measured” is interpreted as a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Fonte also teaches that bone adapts in terms of density, etc. in response to applied stresses and that when the expanding dynamic coating applies stress to the bone tissue, apposition will take place and bone density levels will maintain or even increase such that the coating enhances bone growth adjacent the implant, which will assist bone ingrowth into the interconnecting dynamic porous coating (paragraph 0163). Therefore, it is clear that Fonte recognizes a relationship between bone density and the stress applied to the bone tissue via the inventive dynamic coating. However, Fonte does not appear to explicitly teach compaction that depends on a preoperatively measured local bone density and quantity of the cancellous bone internal layer of the patient.
Draenert teaches a prosthesis component which can be produced by CAD and image-analysis methods to provide the largest possible surface for the transmission of forces and its mass and rigidity can be adapted to the individual properties of the bone (abstract). More specifically, Draenert discloses a good correlation between the density of a bone and its strength such that the density of a bone can therefore be used as a measure for its strength and that by combining various image-analysis and computer-aided calculations, a method could be found with which the morphology of the bony bed as well as the strength of the bone could be determined and taken into account for the design of a prosthesis component in order to provide the largest possible surface for the transmission of force between prosthesis and bone (col. 2, lines 23-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis component of Fonte to specify that the compaction of the cancellous bone internal layer depends on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, in order to provide the largest possible surface for the transmission of force between the prosthesis and bone by taking into account the morphology and strength of the bony bed when designing the prosthesis, as taught by Draenert, particularly since Fonte recognizes that there is a connection between bone density and the amount of force applied by the component coating. 
Regarding at least claim 5
Fonte meets the limitations of a shoulder prosthesis (paragraph 0020) component for a patient, the component comprising: an implantation body, which defines an implantation axis and to be aligned within a bone of the patient that includes a cortical bone external layer and a cancellous bone internal layer (fig. 20F), and is configured to compact therein the cancellous bone internal layer in a pre-planned manner that is differentiated along and around the implantation axis depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer of the patient (paragraph 0021-0023); wherein the implantation body includes a peripheral portion that is shaped and structured to deform and compact the cancellous bone internal layer in the pre-planned manner during insertion into the bone (paragraph 0019 and 0025-0026 disclose that the dynamic coating changes in shape to fill a gap with adjacent bone and to apply pressure against adjacent bone; paragraph 0136 also describes that it is possible to insert an implant with a dynamic porous coating into the medullary canal of a bone by driving it in and forcing the dynamic porous coating to comply with the internal geometry of the medullary canal, which meets the limitation as claimed; further, paragraphs 0137-0138 disclose the use of a rapidly dissolving HA paste, such as TCP, to temporarily compress the dynamic porous coating and that the implant can then be inserted into the medullary canal such that the native physiological solution at the site of implantation will dissolve the TCP coating and the dynamic porous coating will be allowed to expand and fill gaps between the implant and bone – it is therefore construed that, during insertion, the TCP coating will dissolve since it is in contact with the native physiological solution at the site of implantation and the dynamic porous coating will deform while compacting the cancellous bone internal layer, as claimed by applicant); and the implantation body further includes a central core (substrate; paragraph 0012 and 0023) that is more rigid than the peripheral portion (dynamic porous coating; paragraph 0020). Fonte also meets the limitation that the peripheral portion includes a porous structure which has a porosity that is varied along and around the implantation axis depending on the preoperatively measured local bone density and quantity of the cancellous bone internal layer (paragraphs 0148-0149 of Fonte discloses varying pore size to match the pore size and stiffness of the bone; the surgeon must take into account the bone density and quantity of the cancellous bone internal layer in order to determine the pore size and stiffness of the bone that is being matched).
The examiner notes that the limitations “pre-planned manner” and “preoperatively measured” are interpreted as a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Fonte also teaches that bone adapts in terms of density, etc. in response to applied stresses and that when the expanding dynamic coating applies stress to the bone tissue, apposition will take place and bone density levels will maintain or even increase such that the coating enhances bone growth adjacent the implant, which will assist bone ingrowth into the interconnecting dynamic porous coating (paragraph 0163). Therefore, it is clear that Fonte recognizes a relationship between bone density and the stress applied to the bone tissue via the inventive dynamic coating.
However, Fonte does not appear to explicitly teach preoperatively measuring local bone density and quantity of the cancellous bone internal layer of the patient.
Draenert teaches a prosthesis component which can be produced by CAD and image-analysis methods to provide the largest possible surface for the transmission of forces and its mass and rigidity can be adapted to the individual properties of the bone (abstract). More specifically, Draenert discloses a good correlation between the density of a bone and its strength such that the density of a bone can therefore be used as a measure for its strength and that by combining various image-analysis and computer-aided calculations, a method could be found with which the morphology of the bony bed as well as the strength of the bone could be determined and taken into account for the design of a prosthesis component in order to provide the largest possible surface for the transmission of force between prosthesis and bone (col. 2, lines 23-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis component of Fonte to specify that the cancellous bone internal layer is compacted in a pre-planned manner depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, in order to provide the largest possible surface for the transmission of force between the prosthesis and bone by taking into account the morphology and strength of the bony bed when designing the prosthesis, as taught by Draenert, particularly since Fonte recognizes that there is a connection between bone density and the amount of force applied by the component coating. 
Regarding at least claim 16
Fonte further meets the limitations of a shoulder prosthesis component (paragraph 0020) for a patient, the component comprising an implantation body, which defines an implantation axis to be aligned within a bone of the patient that includes a cortical bone external layer and a cancellous bone internal layer (fig. 20F), and is configured to compact therein the cancellous bone-3-Application No.: 16/216,134 Filing Date:December 11, 2018internal layer in a pre-planned manner that is differentiated along and around the implantation axis depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, wherein the implantation body includes a porous peripheral portion (dynamic porous coating), which completely surrounds the implantation body along at least a portion of the length of the implantation body and which is shaped and structured to deform and compact the cancellous bone internal layer in the pre-planned manner while being inserted into the bone (paragraph 0023-0026disclose that the dynamic coating changes in shape to fill a gap with adjacent bone and to apply pressure against adjacent bone; paragraph 0136 also describes that it is possible to insert an implant with a dynamic porous coating into the medullary canal of a bone by driving it in and forcing the dynamic porous coating to comply with the internal geometry of the medullary canal, which meets the limitation as claimed; further, paragraphs 0137-0138 disclose the use of a rapidly dissolving HA paste, such as TCP, to temporarily compress the dynamic porous coating and that the implant can then be inserted into the medullary canal such that the native physiological solution at the site of implantation will dissolve the TCP coating and the dynamic porous coating will be allowed to expand and fill gaps between the implant and bone – it is therefore construed that, during insertion, the TCP coating will dissolve since it is in contact with the native physiological solution at the site of implantation and the dynamic porous coating will deform while compacting the cancellous bone internal layer, as claimed by applicant). Fonte also meets the limitation that the peripheral portion includes a porous structure which has a porosity that is varied along and around the implantation axis depending on the preoperatively measured local bone density and quantity of the cancellous bone internal layer (paragraphs 0148-0149 of Fonte discloses varying pore size to match the pore size and stiffness of the bone; the surgeon must take into account the bone density and quantity of the cancellous bone internal layer in order to determine the pore size and stiffness of the bone that is being matched).
The examiner notes that the limitations “pre-planned manner” and “preoperatively measured” are interpreted as a product by process limitation. Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable. In re Klug, 333 F2d 905, 142 USPQ 161 (CCPA 1964). Further, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) See MPEP 2113.
Fonte also teaches that bone adapts in terms of density, etc. in response to applied stresses and that when the expanding dynamic coating applies stress to the bone tissue, apposition will take place and bone density levels will maintain or even increase such that the coating enhances bone growth adjacent the implant, which will assist bone ingrowth into the interconnecting dynamic porous coating (paragraph 0163). Therefore, it is clear that Fonte recognizes a relationship between bone density and the stress applied to the bone tissue via the inventive dynamic coating.
However, Fonte does not appear to explicitly teach preoperatively measuring local bone density and quantity of the cancellous bone internal layer of the patient.
Draenert teaches a prosthesis component which can be produced by CAD and image-analysis methods to provide the largest possible surface for the transmission of forces and its mass and rigidity can be adapted to the individual properties of the bone (abstract). More specifically, Draenert discloses a good correlation between the density of a bone and its strength such that the density of a bone can therefore be used as a measure for its strength and that by combining various image-analysis and computer-aided calculations, a method could be found with which the morphology of the bony bed as well as the strength of the bone could be determined and taken into account for the design of a prosthesis component in order to provide the largest possible surface for the transmission of force between prosthesis and bone (col. 2, lines 23-42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the prosthesis component of Fonte to specify that the cancellous bone internal layer is compacted in a pre-planned manner depending on a preoperatively measured local bone density and quantity of the cancellous bone internal layer, in order to provide the largest possible surface for the transmission of force between the prosthesis and bone by taking into account the morphology and strength of the bony bed when designing the prosthesis, as taught by Draenert, particularly since Fonte recognizes that there is a connection between bone density and the amount of force applied by the component coating. 
Regarding at least claims 8, 9, 18, 19, 25 and 27
Fonte in view of Draenert teaches the shoulder prosthesis component of claims 1, 5, and 16. Further, Fonte contemplates utility of the invention as a dynamic porous coating in a wide range of orthopedic implants where fixation and osseointegration are desirable, e.g., hip implants, knee implants, shoulder implants, elbow implants, spinal implants, extremity implants, dental implants, cranial and maxillofacial implants, etc. (paragraph 0020). It is well known in the art that a shoulder prosthesis component, such as that taught by Forte, further comprises an articulation member, which is provided with an articulation surface and which is provided to be coupled with the implantation body and/or is a humeral or glenoid component, the implantation body being designed for the humerus or glenoid of the patient, as claimed by applicant
Regarding at least claims 21 and 23
Fonte in view of Draenert teaches the shoulder prosthesis component of claims 1 and 16. Fonte further meets the limitation that the central core (substrate; paragraph 0012) is more rigid than the peripheral part (dynamic porous coating; paragraph 0020), as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/           Examiner, Art Unit 3774                                                                                                                                                                                             
/YASHITA SHARMA/           Primary Examiner, Art Unit 3774